Citation Nr: 0612139	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left arm disability due to VA medical 
treatment in October 1998.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in October 2003 and 
February 2005 for additional development. As the requested 
action has been substantially completed, nothing further is 
needed to ensure compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACTS 

1. The veteran received a flu vaccine at the VA Medical 
Center (VAMC) in San Francisco, California in October 1998.

2. Left brachial neuritis is likely the result of the flu 
vaccine given by VA in October 1998.

3. Left brachial neuritis did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA; and the 
result was the ordinary risk of the treatment provided. 


CONCLUSION OF LAW

The criteria for establishing disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional left arm 
disability, brachial neuritis, due to VA medical treatment in 
October 1998 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.361 (2005).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006) held 
that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award if the benefit is awarded. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  
The Court also stated that the appellant does have the right 
to VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 120. 

In this case, the RO provided VCAA notice by letters in April 
2003 and May 2004, after the initial adjudication in May 
1999.  The notice included the type of evidence needed to 
substantiate the claim under 38 U.S.C.A. § 1151, namely, 
evidence of additional disability; evidence of VA treatment; 
and, evidence of a relationship between the additional 
disability and VA treatment.  The veteran was informed that 
VA would obtain VA records and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to send in any evidence in his 
possession that pertained to the claim.

Although the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication, 
the action of the RO described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did,  and to address the issue at a 
hearing.  For this reason, the veteran has not been 
prejudiced by the timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

As for content of the VCAA, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice).

Although the VCAA notice did not include any provision for 
rating the disability and for the effective date, as the 
claim is denied, the matter of rating the disability and of 
assigning an effective date is moot.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.  

For above reasons, no further development is needed to ensure 
VCAA compliance.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA medical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable. 

As the claim under 38 U.S.C.A. § 1151 was filed in February 
1999, 38 C.F.R. § 3.361 applies because it applies to all 
claims under 38 U.S.C.A. § 1151 filed after October 1, 1997.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical requires actual causation.  To 
establish causation, the evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability does not 
establish causation.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the medical treatment caused 
the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  

Factual Background 

VA records disclose that in October 1998 the veteran was 
given an intramuscular influenza vaccine at the left deltoid.  
At the time, he was asked if he was allergic to eggs protein 
or egg by-products.  About a month later in November 1998, 
the veteran complained of left shoulder pain of two days' 
duration.  There was no history of trauma.  An EMG revealed 
acute denervation in the left deltoid.  The assessment was 
idiopathic brachial neuritis v. C-5 nerve root lesion.  When 
he was seen in December 1998, the impression was branch 
neuritis.  In January 1999, the veteran requested information 
about the contents of the flu vaccine and the viruses he was 
vaccinated against. 

In January 1999, A VA physician filed a report with the 
appropriate Federal agency about the veteran's adverse 
reaction to the flu vaccine, which was identified as left 
brachial neuritis. 

In October 1999 the veteran was evaluated for left shoulder 
pain by an orthopedic surgeon.  The veteran stated that he 
developed left shoulder pain several weeks after having had a 
flu shot in October 1998.  The impression was a history of 
left shoulder pain, rule out subacromial bursitis v. resolved 
neuritis.  

On VA examination in July 2004, the assessment was left upper 
extremity weakness and numbness with onset about one month 
after a flu vaccine, which was more likely than not left 
brachial neuritis related to the flu vaccine in October 1998. 

On VA examination in July 2005, after a review of the record, 
the examiner expressed the opinion that there was nothing in 
the record to indicate negligence, technical error, or 
erroneous type of treatment performed by VA with regard to 
the flu vaccine administered to the veteran in October 1998.  

Also, the examiner state that there had been studies looking 
into the neurological complications of immunization with a 
cause and effect relationship between immunization and 
brachial neuritis being suggested, but never clearly proved.  
The examiner noted that prior studies have shown that it was 
commonly known that there was possibly a 1 per 100,000 
patient complication rate with these types of vaccinations, 
although the numbers were not proven.  The examiner then 
expressed the opinion that to withhold a vaccination based on 
those numbers was far outweighed by the possible risk of a 
acquiring the influenza virus.

Analysis 

The record shows that the veteran developed left brachial 
neuritis after a flu vaccination administered by VA in 
October 1998.  A mere showing of additional disability is not 
enough to establish entitlement to compensation under 
38 U.S.C.A. § 1151.  The law requires that the additional 
disability, brachial neuritis, was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA. 

On the question of whether VA was at fault in administering a 
flu vaccine, there is no medical evidence that left brachial 
neuritis was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  Rather the record contains a medical opinion 
that there was nothing in the record to indicate negligence, 
technical error, or erroneous type of medical treatment 
performed by VA with regard to the flu vaccine.  This 
evidence is uncontroverted. 

As for the probative weight of the veteran's statements, 
where as here, the determinative issue involves a medical 
question, competent medical evidence is required to support 
the claim. The veteran as a layperson is not competent to 
offer a medical opinion and consequently his statements do 
not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements as favorable evidence of fault on the 
part of VA. 

The remaining question is whether the left brachial neuritis 
was not reasonably foreseeable.  Under 38 C.F.R. § 3.361(d), 
whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent.  
Documentation of informed consent was not required in this 
case under 38 C.F.R. § 17.32.  

The VA examiner in 2005 stated that there had been studies 
looking into the neurological complications of immunization 
with a cause and effect relationship between immunization and 
brachial neuritis being suggested, but never clearly proved.  
The examiner noted that prior studies have shown that it was 
commonly known that there was possibly a 1 per 100,000 
patient complication rate with these types of vaccinations, 
although the numbers were not proven.  The examiner then 
expressed the opinion that to withhold a vaccination based on 
those numbers was far outweighed by the possible risk of a 
acquiring the influenza virus.

In other words, complications of flu vaccines are commonly 
known, and a reasonable health care provider would have 
considered such complications as an ordinary risk of the 
vaccination. 

As the Board can only consider independent medical evidence 
to support its findings and as the medical evidence of record 
opposes, rather than supports, fault on part of VA or an 
unforeseen event, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for 
additional left arm disability, brachial neuritis, due to VA 
medical treatment in October 1998 is denied.



	                        
____________________________________________
	GEORGE E. GUIDO JR
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


